By the Court.

Lyon, J.,
delivering the opinion.
The plaintiff in error confessed a judgment to the defendant in error at common law, and entered an appeal from the same without having reserved the right in the confession. When the cause came on to be heard on the appeal, on motion, the Court dismissed the appeal, on the groupd that no appeal could be taken from a confession of judgment, unless the right was reserved. In this we think there was error. The confession stands in place of a verdict — has that effect, and no other, aud the appeal lies from it as well as from a verdict.
Judgment reversed.